

116 HR 5670 IH: Transportation Security Transparency Improvement Act
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5670IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2020Mr. Bishop of North Carolina introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo improve the understanding and clarity of Transportation Security Administration policies, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Transportation Security Transparency Improvement Act. 2.Sensitive security information; international aviation security (a)Sensitive security information (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall—
 (A)ensure clear and consistent designation of Sensitive Security Information, including reasonable security justifications for such designation; (B)develop and implement a schedule to regularly review and update, as necessary, TSA Sensitive Security Information Identification guidelines;
 (C)develop a tracking mechanism for all Sensitive Security Information redaction and designation challenges;
 (D)document justifications for changes in position regarding Sensitive Security Information redactions and designations, and make such changes accessible to TSA personnel for use with relevant stakeholders, including air carriers, airport operators, surface transportation operators, and State and local law enforcement, as necessary; and
 (E)ensure that TSA personnel are adequately trained on appropriate designation policies. (2)Stakeholder outreachNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall conduct outreach to relevant stakeholders described in paragraph (1)(D) that regularly are granted access to Sensitive Security Information to raise awareness of the TSA’s policies and guidelines governing the designation and use of Sensitive Security Information.
				(b)International aviation security
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop and implement guidelines with respect to last point of departure airports to—
 (A)ensure the inclusion, as appropriate, of air carriers and other transportation security stakeholders in the development and implementation of security directives and emergency amendments;
 (B)document input provided by air carriers and other transportation security stakeholders during the security directive and emergency amendment, development, and implementation processes;
 (C)define a process, including time frames, and with the inclusion of feedback from air carriers and other transportation security stakeholders, for cancelling or incorporating security directives and emergency amendments into security programs;
 (D)conduct engagement with foreign partners on the implementation of security directives and emergency amendments, as appropriate, including recognition if existing security measures at a last point of departure airport are found to provide commensurate security as intended by potential new security directives and emergency amendments; and
 (E)ensure that new security directives and emergency amendments are focused on defined security outcomes.
 (2)Briefing to CongressNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the guidelines described in paragraph (1).
 (3)Decisions not subject to judicial reviewNotwithstanding any other provision of law, any action of the Administrator of the Transportation Security Administration under paragraph (1) is not subject to judicial review.
				